Case: 17-11311     Date Filed: 09/15/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                  No. 17-11311
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 9:95-cr-08095-JEM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ROBERT BIGNEY,
a.k.a. Robert G. Bigney,

                                                              Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 15, 2017)



Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 17-11311    Date Filed: 09/15/2017   Page: 2 of 2


PER CURIAM:



      Robert Bigney appeals his 24-month total sentence imposed after the district

court revoked his term of supervised release. To the extent he challenges the

district court’s guideline calculation, we do not review Bigney’s claim because he

waived that argument at sentencing. Furthermore, Bigney’s sentences were

substantively reasonable: they were within his guideline range, and the court

considered the relevant sentencing factors and the parties’ arguments – including

those about Bigney’s ADHD -- at sentencing.

      AFFIRMED.




                                         2